                                                                                                        8n
                              UNITED STATES DISTRICT COURT
                                           for the
                                  Northern District of Illinois

United States of America

        v.
                                                        18 CR 286

Xavier Elizondo




                                       PROTECTIVE ORDER

        THIS CAUSE COMING ON TO BE HEARD on the City of Chicago's Motion for a
Protective Order, all parties having appeared by their respective counsel, the Court being fully
advised in the premises, and the Court having found just cause for the entry of a protective order,

        IT IS HEREBY ORDERED that the City of Chicago's motion for a protective order
with respect to the Employee Complaint History from CRMS and Complaint Register Log
produced pursuant to a subpoena and the Court's in camera inspection be granted as follows:

        (l)     the City shall be permitted to redact from the Logs: all personal information
relating to any police officer, including such information as his social security number, home
address and telephone number, date of binh, and driver's license number;

        (2)       the City shall be permitted to mark all Logs as "confrdential";

        (3)     all Employee Logs that are produced pursuant to this order, shall be used solely by
counsel to this action and only for purposes of this action and for no other litigation or pulposes;

        (4)     counsel to this action shall not disclose any of the documents produced or any
information contained in the Logs except to parties and counsel to this action and expert
witnesses as may be needed to prosecute or defend this action, or as otherwise permitted pursuant
to further order of this Court;

        (5)   upon termination of this action, the provisions of this order shall continue to be
binding upon all parties and attorneys to this action; and

        (6)     within 30 days of the termination of this action, counsel for the parties shall retum
all copies of the Logs that were produced, pursuant to this protective order to the Chicago Police
Department, Offrce of Legal Affairs (Unit I 14) 3510 S. Michigan Avenue, Chicago, Illinois
60653

        (7)       The signatories below agree to the following terms and limitations:
              a.     The signatories are familiar with HIPAA (Health Insurance Portability
                     and Accountability Act of 1996, codified primarily at 18, 26 &,42 U.S.C.
                     (2002)) and the Privacy Standards (Standards for Privacy of Individually
                     Identifiable Health Information,45 C.F.R. $$ 160 &,164 (2000)).

              b.     The signatories recognizethat it may be necessary during the course of
                     this proceeding to produce PHI (protected health information, as that term
                     is used in HIPAA and the Privacy Standards).

              c.     The signatories agree not to use or disclose the PHI released for this
                     proceeding for any other purpose or in any other proceeding.

              d.     The signatories agree to store all PHI while it is in their possession
                     according to the Privacy Standards.

              e.     The signatories agree at the termination of this proceeding to dispose   of
                     the PHI released during the course of this proceeding pursuant to the
                     Privacy Standards.




                                                                    *T't              'zots
                                                    ENTER:




Defense Attomey(s)



General Counsel to the Superintendent
City of Chicago, Department of Police
3510 S. Michigan Ave.
5tr Floor
Chicago, Illinois 60653
